On the Court’s own motion, the March 22, 2005, 9:00 a.m., dissenting opinion is hereby amended.
The dissenting opinion contained the following language in the third sentence of paragraph two on page one: “At oral argument, it was admitted that defendant testified in other proceedings that he masterminded and executed the murders.” That sentence of the dissenting opinion is hereby deleted and replaced with the following sentence: “At the murder trial for codefendants Ernest Gordon III and Corey McCullough, defendant testified that he alone, not his codefendants, killed Ian French.”
In all other respects, the dissenting opinion remains the same.